PER CURIAM
In Case Number 091053116, defendant was convicted of failure to perform the duties of a driver and to reckless driving, both misdemeanors. ORS 811.140(3); ORS 811.700(2). On March 12, 2010, the trial court imposed two years of bench probation on each conviction, to run concurrently. Defendant was later found guilty of reckless driving in another case (Case No. 120748490), and the trial court in Case Number 091053116 extended defendant’s probation on the two misdemeanor convictions until January 15, 2016, resulting in a period of probation exceeding five years. On appeal, defendant argues that the term of probation on each misdemeanor conviction was limited to five years, see ORS 137.010(3), (4), and that the trial court plainly erred in exceeding that term.
The state concedes that defendant’s term of probation is plainly erroneous, and we accept the concession. We further conclude that it is appropriate to exercise our discretion to correct the error, for the reasons expressed in State v. Marks, 227 Or App 634, 635, 206 P3d 1102 (2009). Accordingly, we reverse and remand for resentencing in Case Number 091053116, but otherwise affirm.1
In Case No. 091053116, reversed and remanded for resentencing; otherwise affirmed. In Case No. 120748490, affirmed.

 We reject defendant's pro se supplemental assignment of error without discussion.